Citation Nr: 1232361	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease.

2.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected fracture residuals of the second, third and fourth metatarsals of the right foot, status post open reduction internal fixation of the third and fourth metatarsals, with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a November 2010 decision the Board granted entitlement to 30 percent ratings for both the Veteran's right and left foot disabilities, but denied entitlement to ratings greater than 30 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's decision denying entitlement to ratings in excess of 30 percent, and remanding the case back to the Board for compliance with the Joint Motion.  

In October 2011 the Board remanded the claim to the RO/AMC for further development.  Unfortunately, further development is yet required.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.



REMAND

The Veteran has claimed entitlement to ratings in excess of 30 percent for his service-connected fracture residuals of the feet.  Essentially, the Veteran asserts that the ratings assigned do not reflect the severity of those conditions.  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's October 2011 remand it directed the RO/AMC to schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his service-connected foot conditions.  The Board requested that the examiner state whether the Veteran's balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  A rationale for all opinion expressed was also requested, as well as a delineation of any impairment or dysfunction attributable to any other cause.  

The Veteran was afforded a VA examination in November 2011.  In response to the question of whether or not the Veteran's balance and propulsion could be accomplished equally well by an amputation stump with prosthesis, the examiner checked the "no" box, without any rationale for the opinion that she expressed.  On the remand, the RO/AMC should obtain an addendum opinion addressing these deficiencies.  If such an addendum cannot be provided the RO/AMC should schedule the Veteran for an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  The RO/AMC should obtain updated VA treatment records from the VA outpatient treatment facility in Mt. Vernon, Missouri, for any time after October 2011, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disabilities at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should return the claims folder to the examiner who considered the matter and examined the Veteran in November 2011.  If possible, that examiner should provide an addendum specifically indicating whether or not the Veteran's balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  A rationale must be provided for the opinion expressed.  

The RO/AMC should ensure that the addendum complies with this remand.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

If the examiner determines that additional physical examination of the Veteran is required and/or the examiner is not available and another medical professional cannot render the requested opinion based upon the evidence of record, an additional examination should be scheduled. 


3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

